Citation Nr: 1536612	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for malignant melanoma leading to loss of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from October 1947 to June 1950 and December 1950 to June 1968, with service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board reopened the claim and remanded the case for additional development in August 2013.  In May 2014 and February 2015, the Board again remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Initially, in the February 2015 remand, the Board specifically requested the examiner to consider the Veteran's statements regarding the onset and continuity of symptomatology since service.  While the May 2015 VA medical opinion provided addressed the questions posed by the Board's remand instructions, the opinion did not to address the Veteran's statements, to include his hearing testimony in July 2013 that he first saw an eye doctor six to seven months after service due to problems with his right eye, the same problems that led to the melanoma diagnosis in August 1970.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)..

Further, in a July 2015 appellant brief, the Veteran's representative asserts that the nevi could have been present at the time of the Veteran's separation or at the August 1968 examination, or even as early as 1955.  In the May 2015 VA medical opinion, the VA examiner concluded that the Veteran's bilateral symmetrical change in 1968 was not clinically significant and even if there were clinically significant differences in refractive error, no pathology was indicated by just the differences themselves.  However, it appears that the bilateral symmetrical changes again noticed in August 1970 led to further diagnostic evaluation by indirect ophthalmoscopy and contact lens which revealed a mass inferiorly, inferonasally, near the equator in the right eye; with the contact lens, this mass could be seen to be underlying the retina and the retinal vessels were reflected over it.  The additional testing performed in August 1970, only 14 months after discharge from service, resulted in the identification of the mass, but that testing was not performed on examination in service in 1968 and the representative questions whether had the same testing been performed at that time, it would have shown that the melanoma existed during service, or within a year after discharge from service, collectively considering the Veteran's assertions of ongoing symptomatology. 

Therefore, the Board finds that an additional examination and opinion is warranted.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA ophthalmology examination, by a medical doctor with the appropriate expertise, who has not previously examined the Veteran.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner must reconcile the December 2014, January 2015, and February 2015 VA opinions of record with the opinion provided.  In providing the above opinions, the examiner must specifically consider and discuss the significance, if any, that additional testing performed in August 1970, only 14 months after discharge from service, that revealed a right eye mass tumor, and the fact that the tests conducted in August 1970 were more in depth and included studies not conducted in 1968.  Further, the examiner must also consider statements from the Veteran regarding the onset and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that malignant melanoma of the right eye with loss of the right eye is due to or was caused by or related to the Veteran's active service, including exposure to herbicides during service in Vietnam.  

(b) The examiner should also discuss typical rates of progression of malignant melanoma of the eye and should opine as to whether it is at least as likely as not (50 percent or greater probability) that a malignant tumor was present during service or within one year following the Veteran's separation from service on June 30, 1968.  The examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that the mass in the right eye, detected in August 1970, was present on June 29, 1969.

2.  Then, readjudicate the claim.   If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

